          Case 4:20-cv-01600-DMR Document 1 Filed 03/04/20 Page 1 of 7


 1    RONALD L. RICHMAN (SBN 139189)
      SARAH BOWEN (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:       ron.richman@bullivant.com
 5                  sarah.bowen@bullivant.com
 6    Attorneys for Plaintiffs
 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10

11   BOARD OF TRUSTEES OF THE                              Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                               COMPLAINT FOR BREACH OF
     CALIFORNIA; BOARD OF TRUSTEES OF                      COLLECTIVE BARGAINING
13   THE LABORERS VACATION-HOLIDAY                         AGREEMENT; TO RECOVER UNPAID
     TRUST FUND FOR NORTHERN                               TRUST FUND CONTRIBUTIONS; AND
14   CALIFORNIA; BOARD OF TRUSTEES OF                      FOR A MANDATORY INJUNCTION
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   LABORERS TRAINING AND RETRAINING
     TRUST FUND FOR NORTHERN
17   CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20   EAGLE ROCK INDUSTRIES, a California
     corporation,
21
                                    Defendant.
22

23            NOW COME the plaintiffs, hereinabove named, and for their causes of action against

24   defendant, allege as follows:

25                                          I. JURISDICTION AND VENUE

26            1.        This is an action for damages for breach of the collective bargaining agreements

27   described below and for injunctive relief. This Court has jurisdiction of the action under and

28   pursuant to the provisions of 29 U.S.C. §185 (§301 of the Labor Management Relations Act of


     4853-2688-8374.2 29512/00301                      –1–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:20-cv-01600-DMR Document 1 Filed 03/04/20 Page 2 of 7


 1   1947, as amended (“LMRA”) and 29 U.S.C. §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and
 2   502(e)(1) of the Employee Retirement Income Security Act of 1974, as amended) (“ERISA”).
 3   The suit arises from the defendant’s failure to permit a complete audit of its books and records
 4   as required by the collective bargaining agreements, by the written trust agreements and by
 5   provisions of federal law.
 6            2.        Venue for this action is proper in the U.S. District Court for the Northern District
 7   of California under 29 U.S.C. §1132(e)(2) (ERISA §502(e)(2)) because contributions are made
 8   to, and benefits are paid from, a corporate co-trustee bank in the Northern District of California.
 9                                                 II. PARTIES
10            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers
11   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for
12   Northern California, and Laborers Training and Retraining Trust Fund for Northern California
13   are the plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California,
14   Laborers Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund
15   for Northern California, and Laborers Training and Retraining Trust Fund for Northern
16   California (“the Trust Funds”) are trust funds organized under and pursuant to 29 U.S.C.
17   §§186(c)(5) and 186(c)(6) (LMRA §§302(c)(5) and 302(c)(6)). The Trust Funds were
18   established through collective bargaining agreements between the Northern California District
19   Council of Laborers (“Laborers Union”) and employer associations representing construction
20   industry employers doing business in Northern California. The Trust Funds are employee
21   benefit plans created by written trust agreements subject to and pursuant to, 29 U.S.C.
22   §§1002(3) and 1002(37) (ERISA § 3(3) and 3(37)). The Boards of Trustees, as fiduciaries, are
23   the plaintiffs, who sue on behalf of the Trust Funds.
24            4.        Each of the Trust Funds is a third-party beneficiary of the collective bargaining
25   agreements described below.
26            5.        At all times mentioned herein, each of the Trust Funds was an express trust
27   created by a written trust agreement subject to and pursuant to 29 U.S.C. §186 (LMRA §302)
28


     4853-2688-8374.2 29512/00301                       –2–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:20-cv-01600-DMR Document 1 Filed 03/04/20 Page 3 of 7


 1   and a multi-employer benefit plan within the meaning of 29 U.S.C. §§1002 and 1003 (ERISA
 2   §§3 and 4).
 3            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers and
 4   other related covered employees on whose behalf contributions are made pursuant to collective
 5   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
 6   that employers who are signatories to said collective bargaining agreements comply with the
 7   terms of those agreements with respect to payments and contributions to the Trust Funds.
 8            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times
 9   material hereto, defendant Eagle Rock Industries (“Eagle Rock”) was and is a licensed general
10   engineering contractor in California, with its principal place of business located in Walnut
11   Creek, California. Plaintiffs are further informed and believe, and upon that ground allege, that
12   Eagle Rock is and has been an employer within the meaning of 29 U.S.C. §§1002(5) and 1145
13   (ERISA §§3(5) and 515), and an employer in an industry affecting commerce within the
14   meaning of 29 U.S.C. §185 (LMRA §301).
15                                  III. FIRST CLAIM FOR RELIEF
16                             (Breach of Collective Bargaining Agreement)
17            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the
18   allegations contained in paragraphs 1-7 of this Complaint.
19            9.        By virtue of its membership with United Contractors, defendant Eagle Rock
20   assigned its power of attorney to United Contractors to authorize United Contractors to serve as
21   its collective bargaining representative effective May 2, 2017. By virtue of its assignment,
22   Eagle Rock became bound to a written collective bargaining agreement entered into between
23   United Contractors and the Northern California District Council of Laborers (“Laborers Union”)
24   entitled the Laborers’ Master Agreement for Northern California (“Master Agreement”). In
25   agreeing to be bound to the Master Agreement, Eagle Rock further agreed to be subject to and
26   bound by all provisions and conditions of the written Trust Agreements which established the
27   Trust Funds. Pursuant to the provisions of the Master Agreement, Eagle Rock agreed to be
28


     4853-2688-8374.2 29512/00301                       –3–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:20-cv-01600-DMR Document 1 Filed 03/04/20 Page 4 of 7


 1   bound by all terms relating to wages, hours and conditions of employment prescribed therein
 2   with the Laborers Union.
 3            10.       By virtue of the Master Agreement and Trust Agreements, defendant promised
 4   and agreed that: (1) it would pay employee fringe benefit contributions into each Trust Fund in
 5   regular monthly installments commencing on or before the 15th day of the month immediately
 6   succeeding the month in which the work was performed; (2) that in the event that any of said
 7   monthly installments were not paid in full on or before the 25th day of the month in which such
 8   contributions became due, it would pay interest on the delinquent contribution in the amount of
 9   1.5% per month until paid in full, and would also pay the amount of $150.00 for each delinquent
10   contribution as liquidated damages, and not as a penalty; and (3) that if any suit with respect to
11   any of said contributions or payments were filed against the signatory, it would pay into said
12   Trust Funds the attorneys’ fees, costs and all other expenses incurred in connection with such
13   suit.
14            11.       By virtue of the Master Agreement and Trust Agreements, defendant further
15   promised and agreed that it would permit an auditor assigned by the Trust Funds to enter upon
16   Eagle Rock’s business premises during business hours, at a reasonable time or times, not less
17   than two (2) working days after such request, to examine and copy its books and records, papers
18   or reports as may be necessary to determine whether defendant is making full and prompt
19   payment of all sums due to be paid to the Trust Funds.
20            12.       The Master Agreement between the Laborers Union and Eagle Rock has never
21   been terminated.
22            13.       Plaintiffs have performed all conditions, covenants and promises on their part to
23   be performed in accordance with the terms and conditions of the Master Agreement and Trust
24   Agreements.
25            14.       The Trust Funds have requested entry to Eagle Rock’s business premises by their
26   auditors to inspect and copy its books and records for the period May 1, 2017 through the last
27   completed quarter, pursuant to the terms and conditions of the Master Agreement and Trust
28   Agreements.


     4853-2688-8374.2 29512/00301                      –4–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:20-cv-01600-DMR Document 1 Filed 03/04/20 Page 5 of 7


 1            15.       Eagle Rock has refused to allow a complete audit of its books and records.
 2            16.       Plaintiffs are informed and believe that an inspection of defendant’s business
 3   books and records will show unpaid and delinquent employee fringe benefit contributions owed
 4   to the Trust Funds and that Eagle Rock owes interest and liquidated damages on said unpaid and
 5   delinquent fringe benefit contributions, all in an amount to be proved at trial.
 6            17.       Eagle Rock has materially breached and broke the aforesaid Master Agreement
 7   and Trust Agreements by (a) refusing to allow the inspection and copy of all of its business
 8   records by the Trust Funds’ auditors; and (b) failing to pay all employee fringe benefit
 9   contributions owed to the Trust Funds under the terms and conditions of the Master Agreement
10   and Trust Agreements. Plaintiffs will move to further amend this Complaint once the audit is
11   completed and the amount of delinquent employee fringe benefit contributions is calculated.
12            18.       The aforesaid material breaches proximately caused damages to plaintiffs in an
13   amount according to proof at trial.
14            19.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
15   action. Pursuant to the provisions of the Master Agreement and the Trust Agreements, plaintiffs
16   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
17   the within action.
18            WHEREFORE, plaintiffs pray for judgment as set forth below.
19                                       IV. SECOND CLAIM FOR RELIEF
20                                             (Mandatory Injunction)
21                                  (29 U.S.C. §1132(g)(2)(E); ERISA §502(g)(2)(E))
22            20.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
23   allegations contained in paragraphs 1-19 of this Complaint.
24            21.       Pursuant to the terms and conditions of the Master Agreement and Trust
25   Agreements, Eagle Rock is required to allow the Trust Funds access to all of its books and
26   records for the period May 1, 2017 through the present to determine the amount of trust fund
27   contributions due and owing. Plaintiffs have, as one of their purposes, the obligation to ensure
28   that contributions required to be made to the Trust Funds are fully and correctly made. The


     4853-2688-8374.2 29512/00301                        –5–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:20-cv-01600-DMR Document 1 Filed 03/04/20 Page 6 of 7


 1   purposes of the respective Trust Funds are to provide health and welfare, vacation, pension and
 2   other benefits for laborers, retired laborers and other related covered employees on whose behalf
 3   contributions are made, which benefits are supported by such contributions, and to ensure that
 4   employers who are signatories to the collective bargaining agreement referred to herein comply
 5   with the terms of the agreement with respect to the payment of contributions to the Trust Funds.
 6            22.       Pursuant to 29 U.S.C. §1132(g)(2)(E) (ERISA §502(g)(2)(E)), the Court may
 7   award such other legal or equitable relief as the Court deems appropriate, and pursuant to
 8   29 U.S.C. §1132(a)(3)(ERISA § 502(a)(3)), plaintiffs are entitled to obtain appropriate equitable
 9   relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of this Court
10   ordering and requiring Eagle Rock to permit plaintiffs’ auditor access to all of its books and
11   records for the period May 1, 2017 through the present in order to permit plaintiffs to verify the
12   precise amounts owed by defendant to the Trust Funds.
13            23.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs
14   have no adequate legal remedy, in that a complete audit of the books and records for Eagle Rock
15   is the only means to accurately verify the amounts owed by defendant to the Trust Funds.
16            WHEREFORE, plaintiffs pray for judgment as set forth below.
17                                         V. RELIEF REQUESTED
18            WHEREFORE, plaintiffs pray for judgment as follows:
19            1.        On the First Claim for Relief, for damages for breach of the collective bargaining
20   agreement against Eagle Rock, for all unpaid contributions, additional accrued interest, and
21   liquidated damages, and such other or further amounts as may be shown at trial and as may be
22   discovered after plaintiffs have had the opportunity to conduct a complete audit of the books and
23   records for the period May 1, 2017 through the present; for costs of suit, attorneys’ fees and for
24   such further relief available under 29 U.S.C. §1132(g) (ERISA §502(g)), or that the Court
25   deems just and proper in its discretion.
26            2.        On the Second Claim for Relief, that Eagle Rock be compelled to forthwith
27   submit to an audit of its books and records of the following projects by an auditor selected by
28   plaintiffs, which audit is to be conducted at Eagle Rock’s business premises during business


     4853-2688-8374.2 29512/00301                      –6–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:20-cv-01600-DMR Document 1 Filed 03/04/20 Page 7 of 7


 1   hours, at a reasonable time or times, and to allow said auditor to examine and copy such books,
 2   records, papers, and reports of defendant Eagle Rock that are relevant to the enforcement of the
 3   collective bargaining agreement and Trust Agreements, including, but not limited to, the
 4   following for the period May 1, 2017 through the present:
 5                      California Quarterly Report of Wages, Form DE-6; Federal Tax
                        Forms W-3/W-2 and 1069/1099; Payroll Registers/Journals;
 6                      Individual Earnings Records; Source Records, including time
                        cards and time card summaries for all employees; contribution
 7                      reports for all trust funds; workers’ compensation reports;
                        certified payroll reports; personnel records indicating job
 8                      classifications and hire/termination dates; cash disbursement
                        journal; vendor invoices; copies of subcontract agreements; cash
 9                      receipts journal; general ledger; job cost records; records of
                        related entities; and any other books and records that may be
10                      necessary to complete the auditor’s determination or provide
                        additional explanation.
11

12   DATED: March 4, 2020
13                                                   BULLIVANT HOUSER BAILEY PC
14

15                                                   By    /s/ Sarah Bowen
                                                          Ronald L. Richman
16                                                        Sarah Bowen
17                                                   Attorneys for Plaintiffs
18
                                                     *****
19

20

21

22

23

24

25

26

27

28


     4853-2688-8374.2 29512/00301                     –7–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
